Title: Proclamation re British Armed Vessels, 2 July 1807
From: Jefferson, Thomas
To: 


                        
                             July 2, 1807 
                        
                        By Thomas Jefferson President of the U.S of America.
                        A Proclamation.
                        During the wars which, for some time, have unhappily prevailed among the powers of Europe, the United States
                            of America, firm in their principles of peace have endeavored by justice, by a regular discharge of all their National
                            & Social duties, & by every friendly office their situation has admitted, to maintain with all the
                            belligerents: their Accustomed relations of friendship, hospitality, & commercial intercourse, taking no part in
                            the questions which animate these powers against each other, nor permitting themselves to entertain a wish but for the
                            restoration of general peace, they have observed with good faith the neutrality they assumed, & they believe that
                            no instance of a departure from it’s duties can be justly imputed to them by any Nation. A free use of their Harbours
                            & waters, the means of refitting & of refreshment, of succour to their sick & suffering, have, at
                            all times, and on equal principles, been extended to all, & this too, amidst a Constant recurrence of Acts of
                            insubordination to the laws, of violence to the persons, & of trespasses on the property of our Citizens,
                            committed by Officers of one of the belligerent parties recieved among us. in truth these abuses of the laws of
                            hospitality have with few exceptions, become habitual to the commanders of the British armed Vessels hovering on our
                            Coasts, & frequenting our harbours. they have been the subject of repeated representations to their governments
                            assurances have been given that proper orders should restrain them, within the limit of the rights and of the respect due
                            to a friendly nation: but, those orders & assurances have been without effect; no instance of punishment for past
                            wrongs has taken place. at length a deed transcending all we have hitherto seen or suffered, brings the public
                            sensibility to a serious Crisis & our forbearance to a necessary pause. A Frigate of the U.S. trusting to a state
                            of peace and leaving her Harbour on a distant service, has been surprised and attacked by a British Vessel of superior
                            force, one of a squadron then lying in our waters & covering the transaction, & has been disabled from
                            service, with the loss of a number of men Killed & wounded. This enormity was not only without provocation or
                            justifiable cause, but was committed with the avowed purpose of taking by force, from a ship of war of the United States a
                            part of her crew. and that no circumstance might be wanting to mark it’s character, it had been previously ascertained
                            that the seamen demanded were native Citizens of the U.S. having effected her purpose she returned to anchor with her
                            squadron within our jurisdiction Hospitality under such circumstances ceases to be a duty: and a continuance of it, with
                            such uncontroled abuses, would tend only, by multiplying injuries & irritations, to bring on a rupture between the
                            two Nations: this extreme resort is equally opposed to the interests of both, as it is to Assurances of the most friendly
                            dispositions on the part of the British Government, in the midst of which this outrage has been committed. in this light
                            the subject cannot but present itself to that Government, & strengthen the Motives to an honorable reparation of
                            the wrong which has been done, & to that effectual Controul of it’s Naval Commanders, which alone can justify the
                            Government of the U.S. in the exercise of those hospitalities it is now constrained to discontinue.
                        In consideration of these circumstances and of the right of every Nation to regulate it’s own police, to
                            provide for it’s peace & for the safety of it’s Citizens, & consequently to refuse the admission of Armed
                            Vessels into it’s Harbors or waters, either in such numbers or of such descriptions, as are inconsistent with these, or
                            with the maintenance of the Authority of the laws, I have thought proper in pursuance of the authorities specially given
                            by law to issue this My Proclamation hereby requiring all armed Vessels bearing commissions under the government of Great
                            Britain, now within the Harbours or waters of the U.S. immediately & without any delay to depart from the same,
                            & interdicting the entrance of all the said Harbours & waters to the said Armed Vessels, and to all others
                            bearing commissions under the Authority of the British Government.
                        And if the said Vessels, or any of them shall fail to depart as aforesaid, or if they or any others, so
                            interdicted shall hereafter enter the Harbors or waters aforesaid, I do in that Case forbid all intercourse with them or
                            any of them, their Officers or crews, and do prohibit all supplies & aid from being furnished to them or any of
                            them.
                        And I do declare & make Known that if any person from, or within the jurisdictional limits of the
                            U.S. shall Afford any Aid to any Such Vessels Contrary to the prohibition contained in this Proclamation, either in
                            repairing any such Vessel, or in furnishing her, her Officers or crew, with supplies of Any Kind, or in any manner
                            whatsoever, or if any Pilot shall Assist in navigating any of the said Armed Vessels, unless it be for the purpose of
                            carrying them in the first instance, beyond the limits & jurisdiction of the U.S. or unless it be in the case of a
                            Vessel forced by distress, or charged with public dispatches as hereinafter provided for, such person or persons shall, on
                            conviction suffer all the pains & penalties by the laws provided for such Offences.
                        And do I hereby enjoin and require all persons bearing Office Civil or Military within or under the Authority
                            of the U.S. And all others, Citizens or Inhabitants thereof, or being within the same, with vigilance &
                            promptitude to exert their respective Authorities, & to be Aiding & Assisting to the carrying this
                            Proclamation & every part thereof into full effect.
                        Provided nevertheless that if any Such Vessel shall be forced into the Harbors or waters of the U.S. by
                            distress, by the dangers of the Sea, or by the pursuit of an enemy, or shall enter them charged with dispatches or
                            business from their Government, or shall be a public Packet for the Conveyance of letters & dispatches, the
                            Commanding Officer, immediately reporting his Vessel to the Collector of the District, stating the object or causes of
                            entering the Said Harbors or waters, and conforming himself to the regulations in that case prescribed under the Authority
                            of the laws, shall be allowed the benefit of Such regulations respecting repairs, supplies, Stay intercourse &
                            departure as shall be permitted under the same Authority.
                        In testimony whereof I have caused the seal of the United States to be affixed to these presents &
                            Signed the Same.
                        Given at the City of Washington the 2d. day of July in the Year of our Lord 1807. & of the
                            Sovereignty & independance of the United States the 31st.
                        
                            Th
                                : Jefferson
                            
                            By the President
                            James Madison
                                 Secretary of State
                        
                    